1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6    TRACEY LEE GRANT,                                  Case No. 3:17-cv-00065-MMD-WGC

7                                    Plaintiff,
           v.                                        ORDER ACCEPTING AND ADOPTING
8                                                   REPORT AND RECOMMENDATION OF
     NANCY A. BERRYHILL, Acting                     MAGISTRATE JUDGE WILLIAM G. COBB
9    Commissioner of Social Security,

10                               Defendant.

11         Before the Court is the Report and Recommendation of United States Magistrate

12   Judge William G. Cobb (ECF No. 33) (“R&R”) relating to Plaintiff Tracey Lee Grant’s

13   motion for attorney’s fees (ECF No. 25). The parties had until December 24, 2018, to

14   object to the R&R. No objections to the R&R have been filed.

15         This Court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

17   timely objects to a magistrate judge’s report and recommendation, then the court is

18   required to “make a de novo determination of those portions of the [report and

19   recommendation] to which objection is made.” Id. Where a party fails to object, however,

20   the court is not required to conduct “any review at all . . . of any issue that is not the

21   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

22   Circuit has recognized that a district court is not required to review a magistrate judge’s

23   report and recommendation where no objections have been filed. See United States v.

24   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

25   employed by the district court when reviewing a report and recommendation to which no

26   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

27   Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

28   district courts are not required to review “any issue that is not the subject of an
1    objection”). Thus, if there is no objection to a magistrate judge’s recommendation, then

2    the court may accept the recommendation without review. See, e.g., id. at 1226

3    (accepting, without review, a magistrate judge’s recommendation to which no objection

4    was filed).

5           Nevertheless, the Court finds it appropriate to engage in a de novo review to

6    determine whether to adopt Magistrate Judge Cobb’s Recommendation. The Magistrate

7    Judge recommended granting Plaintiff's motion for attorney’s fees under the EAJA in the

8    amount of $4,674.53 and allowing the award to be paid by the government directly to

9    Plaintiff's counsel pursuant to Plaintiff's assignment. (ECF No. 33 at 11.) Upon reviewing

10   the Recommendation and underlying briefs, this Court finds good cause to adopt the

11   Magistrate Judge’s R&R in full.

12          It is therefore ordered, adjudged, and decreed that the Report and

13   Recommendation of Magistrate Judge William G. Cobb (ECF No. 33) is accepted and

14   adopted in its entirety.

15          It is further ordered that Plaintiff’s motion for attorney’s fees (ECF No. 25) is

16   granted in the amount of $4,674.53 to be paid directly to Plaintiff’s counsel by the

17   government.

18          DATED THIS 3rd day of January 2019.

19

20                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                 2
